This action is found upon a deed acknowledging that defendant owed a debt, and in consideration thereof conveying lands to the creditor, who is authorized to sell for his satisfaction. There is no covenant for payment of the money, and the point reserved is whether a covenant to pay the money can be implied from any part of the deed.
I am of opinion the acknowledgment of the deed is not enough to raise such an implication upon, for the same deed also shows it satisfied. Vide
1 P. W., 291.
NOTE. — See Dismukes v. Wright, 20 N.C. 78.